Citation Nr: 9921628	
Decision Date: 07/22/99    Archive Date: 08/04/99

DOCKET NO.  98-10 342	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
to include degenerative joint disease, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel




INTRODUCTION

The veteran had active service from August 1977 to November 
1997.  This appeal arises from his dissatisfaction with an 
initial disability rating of 10 percent assigned by the RO in 
March 1998 when service connection was awarded for a low back 
disorder with degenerative joint disease.  


REMAND

In regard to the claim for the assignment of a higher 
evaluation for the service connected low back, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as the March 1998 rating action was the initial 
grant of service connection for the veteran's low back 
disability, the RO should consider the proper evaluation to 
be assigned for the veteran's service connected low back 
disability pursuant to the Court's holding in Fenderson.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which the veteran has referred 
and obtaining adequate VA examinations.  The Court has also 
stated that the Board of Veterans' Appeals (Board) must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the veteran was afforded a VA general medical 
examination in February 1998.  He reported pertinent medical 
history to the examiner, but it does not appear that the 
examiner reviewed the claims folder and relevant medical 
records.  Specifically, although the examination report noted 
the veteran's history of x-ray evaluation of his low back in 
April 1997 (less than a year before the February 1998 VA 
medical examination), the examiner did not refer to the 
clinical findings of the x-ray evaluation, which included 
degenerative changes.  This omission is significant because 
the RO awarded service connection for a low back disorder, to 
include degenerative joint disease.  

The March 1998 rating decision awarding service connection 
for the veteran's low back, to include degenerative joint 
disease, appears to be based upon clinical findings as to 
limitation of motion of the low back.  However, in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that disability 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  In DeLuca, the 
claimant sought an increased disability rating for a 
musculoskeletal disorder, and the Court indicated that the 
medical examiner should be asked to determine whether the 
joint in question exhibited pain, weakened movement, excess 
fatigability or incoordination and that the determinations, 
if feasible, should be expressed in terms of the degree of 
additional range of motion loss due to any weakened movement, 
excess fatigability or incoordination.  

Additionally, on February 1998 VA examination, the examiner 
noted the veteran's complaint of low back pain aggravated by 
use of his back.  In DeLuca, the Court held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare-ups.  
In view of the Court's holding and the nature of the 
veteran's low back disability, the Board is of the opinion 
that further examination would be appropriate and helpful in 
determining the current severity of the service-connected low 
back disability.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for low back 
disability since separation from service.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder.  Once obtained, all records 
should be permanently associated with the 
claims file.  

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current nature and extent of the 
service connected low back disability.  
The claims folder must be made available 
to the examiner prior to the examination.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed, to include complete 
range of motion testing.  The examiner 
should indicate whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected low back due to any of 
the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999) and the provisions 
of 38 C.F.R. § 3.655 in the event that 
the veteran fails to appear for a 
scheduled examination (the RO should also 
include in the claims folder a copy of 
the letter(s) scheduling the veteran for 
an examination and notifying him of the 
consequences for failure to appear for an 
examination).  The veteran and his 
representative should then be afforded a 
reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





